Case 1:19-cv-00942-JPH-MPB Document 21 Filed 10/30/20 Page 1 of 16 PageID #: 2903




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  CHRISTOPHER P. 1,                                   )
                                                      )
                                Plaintiff,            )
                                                      )
                           v.                         )     No. 1:19-cv-00942-JPH-MPB
                                                      )
  ANDREW M. SAUL Commissioner of the                  )
  Social Security Administration,                     )
                                                      )
                                Defendant.            )

                 ENTRY REVIEWING THE COMMISSIONER’S DECISION

           Plaintiff Christopher P. seeks judicial review of the Social Security

  Administration’s decision denying his petition for disability insurance benefits

  and supplemental security income for the period between May 18, 2012 and

  June 10, 2017. He argues that the decision (1) did not explain why he could

  do frequent, rather than only occasional, handling and (2) did not account for

  certain mild limitations in concentration, persistence, or pace. Dkt. 12 at 1–2.

  For the reasons below, the decision is REVERSED and REMANDED for further

  proceedings. 2




  1 To protect the privacy interests of claimants for Social Security benefits, consistent with the
  recommendation of the Court Administration and Case Management Committee of the
  Administrative Office of the United States courts, the Southern District of Indiana has opted to
  use only the first name and last initial of non-governmental parties in its Social Security
  judicial review opinions.
  2   The Court AFFIRMS the finding that Plaintiff became disabled as of June 11, 2017.

                                                  1
Case 1:19-cv-00942-JPH-MPB Document 21 Filed 10/30/20 Page 2 of 16 PageID #: 2904




                                        I.
                              Facts and Background

        In 2012, Plaintiff applied for disability insurance benefits and

  supplemental security income based on an alleged disability that started on

  May 18, 2012. Dkt. 8-2 at 15, R. 15. The Social Security Administration

  ("SSA") denied Plaintiff's application in January 2013 and again on

  reconsideration in March 2013. Id. Administrative Law Judge ("ALJ") Jeffrey

  Mastin denied Plaintiff's claims in February 2015. Dkt. 8-3 at 52–65, R. 154–

  67. Plaintiff appealed that denial, and SSA's Appeals Council vacated and

  remanded for another hearing and decision. Id. at 71–74, R. 173–76. In late

  2016, ALJ Monica LaPolt held a hearing and denied Plaintiff's claims. Dkt. 8-2

  at 12–25, R. 12–25. This time, the Appeals Council denied review. Id. at 1–3,

  R. 1–3.

        Plaintiff sought review of that decision in this Court. See dkt. 8-31 at

  29–32, R. 1899–1902; Pool v. Berryhill, 1:17-cv-02369. Following a joint

  motion to remand, the Court reversed and remanded for further administrative

  proceedings. Id. at 41–42, R. 1911–12.

        In late 2018, after another hearing, ALJ LaPolt partially granted and

  partially denied Plaintiff's request for benefits. Dkt. 8-30 at 2–19, R. 1806–23.

  In her decision, the ALJ disagreed with Plaintiff's contention that he became

  disabled in 2012. Id. at 8, R. 1812. Instead, she found that Plaintiff became

  disabled on June 11, 2017. Id. In reaching that conclusion, the ALJ followed




                                           2
Case 1:19-cv-00942-JPH-MPB Document 21 Filed 10/30/20 Page 3 of 16 PageID #: 2905




  the five-step sequential evaluation set forth by SSA in 20 C.F.R. §§

  404.1520(a)(4), 416.920(a). Id. at 8–10, R. 1812–14. The ALJ found that:

         •   At step one, Plaintiff had not engaged in substantial gainful activity 3
             since his alleged onset date of May 18, 2012. Id. at 10, R. 1814.

         •   At step two, since the alleged onset date of May 18, 2012, Plaintiff had
             severe impairments of "mild degenerative disc disease and diffuse pain
             secondary to either fibromyalgia syndrome or polycythemia." Id.
             Beginning on June 11, 2017, Plaintiff also had chronic pancreatitis.
             Id.

         •   At step three, Plaintiff did not have "an impairment or combination of
             impairments that m[et] or medically equal[ed] the severity of one of
             the listed impairments." Id. at 12, R. 1816.

         •   Between steps three and four, for the period between May 18, 2012
             and June 10, 2017, Plaintiff "had the residual functional capacity to
             perform light work as defined in 20 C.F.R. 404.1567(b) and
             416.967(b)." Id. at 13, R. 1817. In doing that light work, Plaintiff
             could "frequently balance . . . [and] handl[e] bilaterally." Id. But he
             could only "occasionally climb ramps and stairs . . . [,] stoop, kneel,
             crouch, and crawl," and "finger[] bilaterally." And Plaintiff could
             "never climb ladders, ropes, or scaffolds." Id.

         •   At step four, the ALJ found that since May 18, 2012, Plaintiff could
             not perform any of his past relevant work. Id. at 16, R. 1820.

         •   At step five, relying on the testimony of the vocational expert and
             considering Plaintiff’s age, education, work experience, and residual
             functional capacity, the ALJ found that jobs existed in significant
             numbers in the national economy that Plaintiff could perform before
             June 11, 2017, including positions like sales attendant, housekeeping
             cleaner, and counter attendant. Id. at 16–17, R. 1820–21.

         Plaintiff now challenges the partial denial under 42 U.S.C. § 405(g).

  Dkt. 1.




  3 SSA regulations define "substantial gainful activity" as work activity that is both "substantial"
  ("involves doing significant physical or mental activities") and "gainful" ("usually done for pay or
  profit, whether or not a profit is realized"). 20 C.F.R. §§ 404.1572(a)–(b), 416.972(a)–(b).

                                                   3
Case 1:19-cv-00942-JPH-MPB Document 21 Filed 10/30/20 Page 4 of 16 PageID #: 2906




                                         II.
                                   Applicable Law

        "The Social Security Act authorizes payment of disability insurance

  benefits . . . to individuals with disabilities." Barnhart v. Walton, 535 U.S. 212,

  214 (2002). "The statutory definition of 'disability' has two parts." Id. at 217.

  First, it requires an inability to engage in any substantial gainful activity. Id.

  And second, it requires a physical or mental impairment that explains the

  inability and "has lasted or can be expected to last . . . not less than 12

  months." Id. "The standard for disability claims under the Social Security Act

  is stringent." Williams-Overstreet v. Astrue, 364 F. App'x 271, 274 (7th Cir.

  2010). "Even claimants with substantial impairments are not necessarily

  entitled to benefits, which are paid for by taxes, including taxes paid by those

  who work despite serious physical or mental impairments and for whom

  working is difficult and painful." Id. at 274.

        The ALJ must apply the five-step inquiry set forth in 20 C.F.R. §

  404.1520(a)(4)(i)–(v), evaluating in sequence:

        (1) whether the claimant is currently [un]employed; (2) whether the
        claimant has a severe impairment; (3) whether the claimant's
        impairment meets or equals one of the impairments listed by the
        [Commissioner]; (4) whether the claimant can perform her past
        work; and (5) whether the claimant is capable of performing work
        in the national economy.

  Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000). "If a claimant satisfies

  steps one, two, and three, she will automatically be found disabled. If a

  claimant satisfies steps one and two, but not three, then she must satisfy step

  four. Once step four is satisfied, the burden shifts to the SSA to establish that


                                           4
Case 1:19-cv-00942-JPH-MPB Document 21 Filed 10/30/20 Page 5 of 16 PageID #: 2907




  the claimant is capable of performing work in the national economy." Knight v.

  Chater, 55 F.3d 309, 313 (7th Cir. 1995).

        After step three, but before step four, the ALJ must determine a

  claimant's Residual Functional Capacity ("RFC") by evaluating "all limitations

  that arise from medically determinable impairments, even those that are not

  severe." Villano v. Astrue, 556 F.3d 558, 563 (7th Cir. 2009). In doing so, the

  ALJ "may not dismiss a line of evidence contrary to the ruling." Id. The ALJ

  uses the RFC at step four to determine whether the claimant can perform her

  own past relevant work and, if not, at step five to determine whether the

  claimant can perform other work. See 20 C.F.R. § 404.1520(e), (g). The

  burden of proof is on the claimant for steps one through four but shifts to the

  Commissioner at step five. See Clifford, 227 F.3d at 868.

        When an applicant seeks judicial review of a benefits denial, courts will

  uphold an "ALJ's decision if it uses the correct legal standards, is supported by

  substantial evidence, and builds an accurate and logical bridge from the

  evidence to the ALJ's conclusion." Jeske v. Saul, 955 F.3d 583, 587 (7th Cir.

  2020). Courts "review the entire record, but . . . do not replace the ALJ’s

  judgment . . . by reconsidering facts, re-weighing or resolving conflicts in the

  evidence, or deciding questions of credibility." Id. At the same time, a court's

  "review is limited also to the ALJ’s rationales," meaning the Court cannot

  "uphold an ALJ’s decision by giving it different ground to stand upon." Id.

  (citing SEC v. Chenery Corp., 318 U.S. 80, 93–95 (1943)).




                                           5
Case 1:19-cv-00942-JPH-MPB Document 21 Filed 10/30/20 Page 6 of 16 PageID #: 2908




                                         III.
                                       Analysis

        Plaintiff argues that the ALJ made two material errors. Dkt. 12 at 1–2.

  First, the ALJ did not support her finding that Plaintiff could perform frequent,

  rather than only occasional, handling. Id. Second, she did not consider

  Plaintiff's mild limitations in concentration, persistence, and pace. Id. at 2.

        A. Plaintiff's handling limitations

        Plaintiff contends that in determining his RFC, the ALJ did not explain

  why Plaintiff could perform handling "frequently" rather than only

  "occasionally." See dkt. 12 at 18; dkt. 19 at 1–3. The Commissioner responds

  that the ALJ properly summarized the evidence relating to Plaintiff's handling

  abilities. Dkt. 18 at 7–10.

        A claimant's RFC represents "the maximum that a claimant can still do

  despite his mental and physical limitations." Craft v. Astrue, 539 F.3d 668,

  675–76 (7th Cir. 2008). The ALJ's "RFC assessment must include a narrative

  discussion describing how the evidence supports each conclusion, citing

  specific medical facts (e.g., laboratory findings) and nonmedical evidence (e.g.,

  daily activities, observations)." SSR 96-8p, 1996 SSR LEXIS 5, at *19; see

  Jeske, 955 F.3d at 595 ("Social Security Ruling 96-8p, . . . binds all

  components of the Social Security Administration."). The assessment must

  also address the claimant's "remaining exertional and nonexertional

  capacities." SSR 96-8p, 1996 SSR LEXIS 5, at *15. Handling limitations fall

  within a "nonexertional capacity." Id. at *16–17. "[A]lmost all jobs" require



                                           6
Case 1:19-cv-00942-JPH-MPB Document 21 Filed 10/30/20 Page 7 of 16 PageID #: 2909




  "handling (seizing, holding, grasping, turning or otherwise working primarily

  with the whole hand or hands)." Herrmann v. Colvin, 772 F.3d 1110, 1112 (7th

  Cir. 2014) (quoting SSR 85-15, 1985 SSR LEXIS 20, at *18–19). "Significant

  limitations of . . . handling, therefore, may eliminate a large number of

  occupations a person could otherwise do." Id.

              1. Findings on Handling

        The ALJ determined that Plaintiff had the RFC "to perform light work as

  defined in 20 C.F.R. 404.1567(b) and 416.967(b) except: . . . frequent handling

  bilaterally; and occasional fingering bilaterally." Dkt. 8-30 at 13, R. 1817.

  "Occasional" means work performed very little to, at most, one-third of the

  workday (around two hours of an eight-hour workday). See SSR 83-10, 1983

  SSR LEXIS 30, at *13. In contrast, "frequent" handling would be performed

  between one-third and two-thirds of the workday (up to around six hours in a

  normal workday). Id. at *14.

        The ALJ noted evidence of handling limitations based on Plaintiff's

  testimony and treatment notes. Dkt. 8-30 at 13–14, R. 1817–18. Plaintiff's

  testimony indicated that "his hands have gotten worse," and he "has more

  stiffness" and "difficulty picking up a pitcher of tea, cooking, writing, and

  woodworking." Id. at 13, R. 1817. "[T]hese activities are now painful." Id. He

  also "could [not] use his hands constantly for . . . more than 30 minutes." Id.

  Treatment notes cited Plaintiff's "complaints of chronic diffuse pain" and

  "reports of cramping in the hands and fingers." Id. at 14, R. 1818. These notes

  also revealed that Plaintiff "has endorsed myalsias and joint pain." Id. In


                                           7
Case 1:19-cv-00942-JPH-MPB Document 21 Filed 10/30/20 Page 8 of 16 PageID #: 2910




  addition, "[p]hysical exams have noted swelling and tenderness on palpation of

  the left hand finger joints, decreased grip strength, left arm weakness, and

  slight decrease in fine motor control of the digits of the left hand." Id. "Despite

  treatment with prescribed narcotics, [Plaintiff] has continued to report multiple

  tender points." Id.

        On the other hand, the ALJ also mentioned evidence that could negate

  the existence of handling limitations, including neurologic and physical exams,

  and non-examining medical consultant testimony. Id. Plaintiff's "neurologic

  exam was grossly normal" in July 2016. Id. Additional "[n]eurologic exams

  noted equal grip strength, full strength of the upper and lower extremities

  bilaterally, and non-focal exams." Id. Moreover, in December 2016, Plaintiff's

  "left-sided weakness resolved within a day." Id. As for "diffuse pain," the ALJ

  indicated that "physical exams have noted some mild abnormalities on

  occasion, but have been grossly normal overall." Id. She also cited Plaintiff's

  ability "to go camping during this time despite his pain." Id.

              2. Logical Bridge

        Plaintiff contends that "there is no logical bridge between the evidence

  and the ALJ's conclusion about [his] handling abilities." Dkt. 12 at 21; see dkt.

  19 at 2. The Commissioner does not specifically address the "logical bridge"

  argument but responds that substantial evidence supports the handling

  conclusion. See dkt 18 at 7–10.

        To build the necessary "logical bridge," the decision must explain how the

  evidence led to the conclusion. Jeske, 955 F.3d at 587. While an ALJ "need


                                           8
Case 1:19-cv-00942-JPH-MPB Document 21 Filed 10/30/20 Page 9 of 16 PageID #: 2911




  not provide a complete written evaluation of every piece of testimony and

  evidence," Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005), an "ALJ is

  required to articulate h[er] evaluation of relevant medical evidence; merely

  reciting the evidence does not suffice." Avery v. Berryhill, No. 1:16-CV-2312-

  TWP-TAB, 2017 WL 3404803, at *2 (S.D. Ind. Aug. 8, 2017). Indeed, a

  reviewing court should at least be able to "discern from the ALJ’s . . . analysis

  whether [s]he considered and dismissed, or completely failed to consider . . .

  pertinent evidence." Plessinger v. Berryhill, 900 F.3d 909, 917 (7th Cir. 2018).

  And "[w]hen there is divergent evidence to support opposing outcomes, 4 the

  ALJ must give reasons that build an accurate and logical bridge between the

  evidence and the ultimate result." Jenkins v. Astrue, No. 1:06-CV-0707-DFH-

  TAB, 2007 WL 2362982, at *6 (S.D. Ind. Aug. 14, 2007).

         To build that bridge here, the ALJ therefore had to connect the evidence

  (Plaintiff's testimony, treatment notes, neurologic and physical exams,

  Plaintiff's activities, and consultant testimony) with her conclusion that

  Plaintiff could perform frequent, as opposed to only occasional, handling. See

  Jeske, 955 F.3d at 587. The ALJ concluded that while Plaintiff's limitations

  "could reasonably be expected to cause the alleged symptoms," his "statements

  concerning the intensity, persistence, and limiting effects of these symptoms

  are not fully supported prior to June 11, 2017, for the reasons explained in



  4This case's proceedings show opposing outcomes. After the first hearing, ALJ Mastin found
  that Plaintiff could "occasionally handle, finger, and feel." Dkt. 8-3 at 60, R. 162. But, after
  the second hearing, ALJ LaPolt found no "manipulative . . . deficit[]." See dkt. 8-2 at 21, R. 21.
  Yet in her final decision, ALJ LaPolt found Plaintiff could perform only frequent handling. Dkt.
  8-30 at 13, R. 1817.

                                                  9
Case 1:19-cv-00942-JPH-MPB Document 21 Filed 10/30/20 Page 10 of 16 PageID #: 2912




  this decision." Dkt. 8-30 at 15, R. 1819. She added that Plaintiff's "statements

  about the intensity, persistence, and limiting effects of his symptoms are

  inconsistent with the medical evidence." Id. at 14, R. 1818. The ALJ also

  considered consultant testimony:

              The non-examining State agency medical consultants
              found the claimant capable of a range of light work (1A,
              2A, 5A, 6A). These opinions are given significant weight,
              as they are generally consistent with the record as a
              whole. However, evidence received at the hearing level,
              particularly the occasional minimal abnormal findings
              on physical exams, supports handling and fingering
              limitations.

              Based on the foregoing, I find the claimant had the
              above residual functional capacity assessment prior to
              the established onset date, which is supported by the
              overall record, particularly the objective medical
              findings, the opinions of the non-examining physicians
              and psychologists, and the claimant's treatment
              history.

  Id. at 15, R. 1819 (emphases added).

        The Seventh Circuit "discourage[s] the use of boilerplate [language]

  without a more thorough explanation of which evidence is inconsistent with the

  applicant's testimony and why." Dunn v. Saul, 794 F. App'x 519, 523 (7th Cir.

  2019) (addressing ALJ's conclusion that "statements concerning the intensity,

  persistence, and limiting effects of [claimant's] symptoms were not entirely

  consistent with other evidence in the record."). "[U]nder [SSA's] own policy

  statements, an ALJ cannot simply say that statements about the individual’s

  symptoms are (or are not) supported or consistent with the record." Id.

  (quoting SSR 16-3p, 2016 WL 1119029, at *9).



                                         10
Case 1:19-cv-00942-JPH-MPB Document 21 Filed 10/30/20 Page 11 of 16 PageID #: 2913




         Here, the ALJ found that Plaintiff's statements about his "symptoms are

  inconsistent with the medical evidence." Dkt. 8-30 at 14, R. 1818. This,

  however, does not explain why the ALJ rejected Plaintiff's evidence on handling

  limitations—the crucial bridge that could connect her conclusion to the

  evidence.

         The ALJ cited pieces of the medical record before reaching her

  conclusion. Dkt. 8-30 at 14–15, R. 1818–19. 5 But none of that evidence

  specifically references handling. See id. Nor does the ALJ explain how the

  cited evidence affects Plaintiff's handling. Without any explanation of how that

  evidence affects Plaintiff's handling specifically, it cannot form the necessary

  logical bridge. See Andrew H. v. Saul, No. 1:18-CV-01318-SEB-DLP, 2019 WL

  3940633, at *6 (S.D. Ind. Aug. 21, 2019) (remanding on logical-bridge grounds

  because ALJ did not "clearly explicate [her] findings and conclusions" on

  claimant's "limitations with handling and fingering"); Springer v. Saul, No. 2:19-

  CV-197-JEM, 2020 WL 4932539, at *4 (N.D. Ind. Aug. 24, 2020) (remanding




  5 "Surgery was not indicated and treatment has been conservative, consisting primarily of pain
  medication (e.g., 24F, 3lF). Deconditioning was noted, and regular physical activity was
  recommended (Id.). The claimant was discharged from physical therapy after eight visits due to
  his reported pain remaining high at all times (17F/1). However, he was able to go camping
  during this time despite his pain (17F/16). The record reflects no orthopedic treatment since
  November 2014. With respect to the claimant's diffuse pain, physical exams have noted some
  mild abnormalities on occasion, but have been grossly normal overall. He attended pain
  management on only three occasions, from January through August 2016 (3lF). There are
  numerous references to noncompliance with treatment recommendations, including
  medication, physical activity and stretching, smoking cessation, and abstinence from alcohol
  (e.g., 9F/3; 21F/1, 6, 8, 17; 22F/13; 26F/19, 21, 27; 27F/3, 58, 61; 30F/2, 6-8; 31F/3; 32F/
  19; 33F/281). From the last hearing until the established onset date, his complaints of pain,
  syncope, and weakness have coincided with acute alcohol intoxication on all but one occasion
  (34F-36F, 38F)."


                                               11
Case 1:19-cv-00942-JPH-MPB Document 21 Filed 10/30/20 Page 12 of 16 PageID #: 2914




  when ALJ cited evidence that "did not build a logical bridge . . . as to

  [claimant's] hand issues specifically.").

        The ALJ's decision therefore leaves unclear “whether [s]he considered

  and dismissed, or completely failed to consider, . . . pertinent evidence" about

  handling. Plessinger, 900 F.3d at 917 (7th Cir. 2018). As a result, the ALJ's

  decision lacks a logical bridge explaining how the evidence supports a finding

  that Plaintiff can perform frequent handling. See, e.g., Schomas v. Colvin, 732

  F.3d 702, 709 (7th Cir. 2013) ("If the ALJ disbelieved [claimant], he needed to

  explain that finding in order to build a logical bridge . . . .").

        B. Plaintiff's Mild Limitations in Concentration, Persistence, and
        Pace

        Plaintiff also argues that although the ALJ found mild limitations in

  concentrating, persisting, and maintaining pace, she did not use these findings

  in (1) her RFC analysis or (2) in her hypothetical questions to the vocational

  expert. Dkt. 12 at 22–25; dkt. 19 at 3. The Commissioner counters that the

  ALJ properly assessed Plaintiff's limitations. Dkt. 18 at 7–10.

               1. RFC Analysis

        The ALJ found that Plaintiff "has a mild limitation" in concentrating,

  persisting, or maintaining pace. Dkt. 8-30 at 12, R. 1816. A "mild limitation"

  means that a person's ability to function "independently, appropriately,

  effectively, and on a sustained basis is slightly limited." 20 C.F.R. Pt. 404,

  Subpt. P, App'x 1, § 12.00F(2)(b) (Mar. 14, 2018). However, the order does not

  show that the ALJ took Plaintiff's limitations into account in her RFC analysis.

  In determining a claimant's RFC, "the adjudicator must consider limitations
                                            12
Case 1:19-cv-00942-JPH-MPB Document 21 Filed 10/30/20 Page 13 of 16 PageID #: 2915




  and restrictions imposed by all of an individual's impairments, even those that

  are not 'severe.'" SSR 96-8p, 1996 SSR LEXIS 5, at *14; Villano, 556 F.3d at

  563.

         The Commissioner contends that although the ALJ found that Plaintiff

  has a slight limitation in concentration, persistence, and pace, she had no need

  to consider these limitations in the RFC analysis. Dkt. 18 at 11. Several

  district courts in this circuit have rejected nearly identical arguments. For

  example, in Alesia v. Astrue, 789 F. Supp. 2d 921, 933–34 (N.D. Ill. 2011), the

  court remanded an ALJ's decision, holding the RFC analysis inadequate

  because it did not account for the claimant's mild depression, which limited

  claimant's daily activities, social functioning, concentration, persistence, and

  pace. See also Vinzani v. Berryhill, No. 2:16-CV-62-JEM, 2017 WL 1161013, at

  *4 (N.D. Ind. Mar. 28, 2017) (remanding because ALJ did not incorporate non-

  severe "mental limitations into the RFC"); Paar v. Astrue, No. 09 C 5169, 2012

  WL 123596, at *13 (N.D. Ill. Jan. 17, 2012) (same).

         The Commissioner attempts to distinguish these cases by arguing that

  Plaintiff here has "not point[ed] to any medical evidence in the record"

  establishing his limitations. Dkt. 18 at 11–12. But the ALJ's opinion states

  that Plaintiff "has been diagnosed with depressive disorder," suffers from

  "alcohol abuse," and a "consulting psychologist noted some difficulty with [his]

  mental control." Dkt. 8-30 at 12, R. 1816. And once a claimant convinces an

  ALJ of a limitation supported by the record, the ALJ must consider that

  limitation, no matter how mild, in her RFC analysis. See id. at 9, R. 1813 (ALJ


                                         13
Case 1:19-cv-00942-JPH-MPB Document 21 Filed 10/30/20 Page 14 of 16 PageID #: 2916




  "must consider all of the claimant's impairments, including impairments that

  are not severe."); Villano, 556 F.3d at 563. If an ALJ does not use "all

  limitations supported by medical records" in "determining the claimant's RFC,

  then remand is required." Caincross v. Colvin, No. 1:15-CV-01637-JMS-MPB,

  2016 WL 3882024, at *4 (S.D. Ind. July 15, 2016).

              2. Hypothetical to Vocational Expert

        Like her RFC analysis, the ALJ's hypothetical question to the vocational

  expert also did not mention Plaintiff's limitations in concentrating, persisting,

  or maintaining pace. Dkt. 8-30 at 58–66, R. 1862–70. "Again, and again, [the

  Seventh Circuit] ha[s] said that when an ALJ finds there are documented

  limitations of concentration, persistence, and pace, the hypothetical questions

  presented to the [vocational expert] must account for these limitations."

  Winsted v. Berryhill, 923 F.3d 472, 476 (7th Cir. 2019) (listing cases). When an

  ALJ's hypothetical does not adequately capture a claimant's restrictions on

  concentration, persistence, and pace, district courts should remand the ALJ's

  decision. See, e.g., Yurt v. Colvin, 758 F.3d 850, 858–59 (7th Cir. 2011). For

  example, in Yurt, the Seventh Circuit held that when an ALJ poses a

  hypothetical question to a vocational expert, the ALJ must inform that expert of

  "all of the claimant's limitations supported by the medical record," not just

  some. Yurt, 758 F.3d at 857–58. There, the ALJ's explanation to an expert

  only focused on the claimant's ability to perform "simple, routine tasks." Id. at

  858–59. It did not account for that claimant's "temperamental deficiencies and




                                          14
Case 1:19-cv-00942-JPH-MPB Document 21 Filed 10/30/20 Page 15 of 16 PageID #: 2917




  limitations in concentration, persistence, and pace." Id. As a result, the Court

  held the ALJ's decision inadequate. Id. at 859.

        The ALJ's hypothetical informed the expert that Plaintiff could engage in

  a "full range of light work." Dkt. 8-30 at 58–59, R. 1862–63. This explanation

  neglected any mention of Plaintiff's limitations in concentration, persistence,

  and pace. "Because the ALJ did not include [Plaintiff]’s difficulties with

  concentration, persistence, and pace in the hypothetical . . . , the decision

  cannot stand." Winsted, 923 F.3d at 477.

                                        IV.
                                     Conclusion

        For these reasons, the ALJ's decision denying Plaintiff benefits from May

  18, 2012 through June 10, 2017 is REVERSED and REMANDED for further

  proceedings. Because neither side has appealed the decision's grant of benefits

  for the period starting June 11, 2017, the Court AFFIRMS that portion of the

  decision.

  SO ORDERED.

  Date: 10/30/2020




                                          15
Case 1:19-cv-00942-JPH-MPB Document 21 Filed 10/30/20 Page 16 of 16 PageID #: 2918




  Distribution:

  Lu Han
  SOCIAL SECURITY ADMINISTRATION
  lu.han@ssa.gov

  Timothy J. Vrana
  TIMOTHY J. VRANA LLC
  tim@timvrana.com

  Julian Clifford Wierenga
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  julian.wierenga@usdoj.gov




                                       16
